Citation Nr: 0426351	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  95-09 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating greater than 50 
percent for bipolar disorder prior to July 5, 1998.

2.  Entitlement to service connection for a seizure disorder 
as secondary to service-connected bipolar disorder.


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran had active military service from January 1966 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied a disability rating greater 
than 50 percent for the service-connected bipolar disorder 
and denied secondary service connection for a seizure 
disorder.  In September 1994, the veteran filed a notice of 
disagreement.  A statement of the case was issued to him in 
February 1995, and he filed a timely substantive appeal in 
March 1995.  In June 2004, the veteran failed to report for a 
hearing scheduled before a Veterans Law Judge. 

While this appeal was pending, a July 2003 rating decision 
granted a 100 percent disability rating for the veteran's 
bipolar disorder, effective from July 5, 1998.  Contrary to 
the RO's statement, this was not, however, a full grant of 
the issue on appeal.  As noted above, this issue is pending 
from a 1994 rating decision, which was based on a 1993 claim 
for an increase.  Since the 100 percent rating was not 
granted retroactively to the date of claim, the issue of 
entitlement to a higher rating prior to July 5, 1998, remains 
in controversy.  The Board notes a temporary 100 percent 
rating was assigned from November 19, 1996, to December 31, 
1996, based on hospitalization.  See 38 C.F.R. § 4.29.

In July 1998, the veteran filed a claim for an increased 
rating for his left ankle condition.  It does not appear that 
this claim has been adjudicated by the RO, and it is REFERRED 
for any appropriate action.


REMAND

Despite the delay in VA's disposition of the veteran's 
appeal, the Board has no choice but to remand these claims 
for the reasons given below.  The appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.

First, these claims must be remanded to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The U.S. Court of Appeals 
for Veterans Claims (Court) has mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002).  It 
cannot be said, in this case, that there has been sufficient 
compliance when the RO at no time sent a VCAA letter to the 
veteran notifying him of what was needed to substantiate 
these claims.  The Board is constrained to remand the issues 
for compliance with the notice and duty to assist provisions 
contained in this law and to ensure the veteran has had full 
due process of law.  

Second, it appears that the veteran has received treatment 
and hospitalization at the VA Medical Centers in Decatur and 
Atlanta for many years.  There are some records in the file 
for treatment between 1996 and 1999, but it does not appear 
that the records are complete.  While this case is in remand 
status, another request for VA records should be made, so 
that it is clear the file is complete.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

Third, a VA examination is needed.  The veteran claims his 
seizure disorder is secondary to his bipolar disorder.  
Private medical records indicate that while the veteran is in 
a manic state, he consumes large quantities of water, leading 
to hyponatremia (low sodium), triggering seizures.  See, 
e.g., August 1993 letter from Michael Norman, M.D., and March 
1994 letter from Thomas Bantly, M.D.  It is not clear, 
however, whether these physicians are opining that the 
veteran's bipolar disorder caused or aggravated his seizure 
disorder.  Also, if aggravation is at issue, it is not clear 
from the medical evidence whether the seizure disorder is 
permanently worsened or whether there is only a temporary 
increase in symptoms.  Further medical opinions are needed to 
resolve these questions.

While this case is in remand status, the RO should ask the 
veteran to clarify whether he desires representation before 
VA.  There is currently no power of attorney on file.  A 
November 1993 letter from the RO to the veteran indicated 
that he had previously been represented by Disabled American 
Veterans (DAV), but he had then indicated in 1991 that he 
would be hiring a private attorney.  Throughout this appeal 
process, copies of VA documents have been provided to DAV, 
but no argument has been presented by that organization on 
the veteran's behalf.

Accordingly, this case is remanded for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to these claims.  In light 
of the fact that the time period prior to 
July 5, 1998, is of concern, the letter 
should solicit information from the 
veteran as to where he received treatment 
or was hospitalized for his psychiatric 
disorder between 1992 and 1998.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.  

2.  Provide the veteran information about 
appointing an accredited representative 
and give him an opportunity to do so.

3.  Obtain the veteran's medical records 
from the VA Medical Centers in 
Decatur/Atlanta for treatment and 
hospitalization from 1992 to July 1998.  
Continue to request these VA records, 
either until the records are obtained or 
it is reasonably certain that the records 
do not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

4.  After obtaining the additional 
medical evidence described above, to the 
extent it is available, then schedule the 
veteran for a VA neurological 
examination.  Provide the claims file to 
the examiner for review.  After reviewing 
the medical records (especially the 
August 1993 letter from Michael Norman, 
M.D., and March 1994 letter from Thomas 
Bantly, M.D.), the examiner should render 
an opinion as to whether it is at least 
as likely as not (i.e., at least a 50 
percent probability) that the veteran's 
bipolar disorder either caused or 
aggravated his seizure disorder.  If the 
examiner concludes the veteran's bipolar 
disorder aggravated the seizure disorder, 
then he or she should provide an opinion 
as to whether the seizure disorder is 
permanently worsened as a result or 
whether there is merely a temporary 
increase in symptoms with no worsening of 
the underlying disability.

5.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act have been 
completed, readjudicate the claims.  If 
any such action does not resolve a claim, 
issue the veteran and his representative, 
if any, a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claims.  The appellant's cooperation in 
VA's efforts, including reporting for any scheduled VA 
examination, is both critical and appreciated.  

This claim must be afforded expeditious treatment.  

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


